J-A26045-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LOUIS ALEXANDER                            :
                                               :
                       Appellant               :   No. 1309 EDA 2020

              Appeal from the PCRA Order Entered June 30, 2020
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0005336-2013


BEFORE:      BENDER, P.J.E., LAZARUS, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                        FILED OCTOBER 09, 2020

        Appellant, Louis Alexander, appeals from the June 30, 2020, order

entered in the Court of Common Pleas of Philadelphia County, which dismissed

Appellant’s first petition filed under the Post Conviction Relief Act (“PCRA”),

42 Pa.C.S.A. §§ 9541-9546, without an evidentiary hearing. After a careful

review, we affirm.

        The relevant facts and procedural history are as follows: Appellant was

arrested on October 17, 2012, and charged with various offenses, including

first-degree murder, in the death of Daquan Windley.            Represented by

counsel, Appellant proceeded to a jury trial on August 10, 2015. This Court

has previously summarized the evidence from Appellant’s jury trial as follows:


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A26045-20


           On May 4, 2012, Daquan Windley was standing outside of a
     bar at 15th and Huntingdon Streets in Philadelphia. Mr. Windley
     walked across the street to the trunk of a vehicle where a couple
     of people had gathered. [Appellant] came across the street and
     shot Windley several times. Windley ran down the street and
     [Appellant] chased him and shot him two more times. Daquan
     Windley collapsed on a porch. The police responded, and upon
     finding Windley[,] they scoop[ed] him up and t[ook] him to
     Temple Hospital. Fourteen days later Windley succumbed to his
     wounds and died. Although a complaint was filed on June 13,
     2012, [Appellant] was not apprehended until October 17, 2012[.]
                                 ***
           There were numerous surveillance cameras in, as well as
     outside the bar at 15th and Huntingdon Streets. The jury was able
     to see [Appellant] as well as the decedent in the bar and when
     each of them left the bar. Windley stands outside of the bar and
     [Appellant] goes to the corner where a car pulls up and hands
     [Appellant] an object which is not discernable in the video.
     [Appellant] then crosses the street to where the decedent was
     standing with a few other people and shoots Windley several
     times. [Appellant] continues to shoot the decedent as he runs up
     the street. (N.T. 8/17/2015, pp. 8-13).
           In addition to the tape-recording of the murder, the parties
     stipulated that the individual in the video wearing the tan hooded
     jacket and blue jeans was [Appellant]. This is the individual [who]
     is shown inside and outside of the bar, crossing the street and
     approaching the decedent immediately prior to the gunshots, and
     running after the decedent with his arm extended while hearing
     more shots.      (N.T. 8/11/2015, pp. 18, 79-80, 83-88; N.T.
     8/12/2015, p. 2). The medical examiner testified as to the cause
     of death and that the wounds received by the decedent were
     consistent with the video. (N.T. 8/11/2015, pp. 83-88). Tyreeke
     Smith was at the scene of the murder shooting dice, and although
     when he testified he claimed not to recall what happened that
     evening, his statement on the morning following the murder
     declares that he saw “Louie” go up to the decedent and shoot
     [him], then run back, past Smith with a gun in his hand. (N.T.
     8/12/2015, pp. 18-20, 23-24). Reginald Green also testified that
     he was outside of the bar at the time of the shooting, and although
     he did not see the shooting, he did see [Appellant] running away
     after the crime. (N.T. 8/12/2015, pp. 106-109). Detective
     Marano told the jury about interviewing Tyreeke Smith following
     the incident and how that eyewitness had stated he had seen the

                                    -2-
J-A26045-20


       entire incident including [Appellant] walking up to the decedent
       and firing four or five shots and then as Windley runs away,
       [Appellant] chasing after him and firing three or four more shots.
       (N.T. 8/12/2015, pp. 121-123).

Commonwealth v. Alexander, No. 1404 EDA 2016, at 2, 5 (Pa.Super. filed

7/10/17) (unpublished memorandum) (citation omitted).

       At the conclusion of trial, the jury convicted Appellant of first-degree

murder, carrying a firearm without a license, and possessing an instrument of

crime.    On December 18, 2015, the trial court sentenced Appellant to an

aggregate of life in prison, and Appellant filed a timely, counseled motion for

reconsideration of his sentence. The motion was denied by operation of law.

       Appellant filed a timely direct appeal, and this Court affirmed Appellant’s

judgment of sentence on July 10, 2017.1           Appellant filed a petition for

allowance of appeal, which our Supreme Court denied on December 5, 2017.

       On September 26, 2018, Appellant filed a timely, counseled PCRA

petition, and on December 29, 2019, the Commonwealth filed a motion to

dismiss, to which PCRA counsel filed a response. On March 2, 2020, the PCRA

court provided Appellant with notice of its intent to dismiss the PCRA petition

without an evidentiary hearing pursuant to Pa.R.Crim.P. 907.




____________________________________________


1 On appeal, Appellant contended the evidence was insufficient to sustain his
convictions, and the jury’s verdict was against the weight of the evidence. We
found no merit to either claim.

                                           -3-
J-A26045-20


      On June 30, 2020, the PCRA court dismissed Appellant’s PCRA petition,

and this timely, counseled appeal followed on July 7, 2020. All Pa.R.A.P. 1925

requirements have been met.

      On appeal, Appellant sets forth the following issues in his “Statement of

Questions Presented” (verbatim):

      1. Did the PCRA court err in summarily dismissing the claim that
         trial counsel was ineffective in failing to object to the trial
         court’s failure to repudiate its error in instructing the jury that
         “if the Commonwealth’s evidence does not prove beyond a
         reasonable doubt that the defendant is guilty, then your verdict
         should be guilty,” in violation of the Sixth and Fourteenth
         Amendments to the United States Constitution?
      2. Did the PCRA court err in summarily dismissing the claim that
         trial counsel was ineffective in failing to object to a litany of
         comments by the trial prosecutor improperly referring to facts
         not in evidence and vouching for the credibility of his witnesses
         and the integrity of the case, in violation of the Sixth and
         Fourteenth Amendments to the United States Constitution?

Appellant’s Brief at 3 (suggested answers omitted).

      Initially, as a general proposition, we note “[o]ur standard of review of

the denial of PCRA relief is clear; we are limited to determining whether the

PCRA court’s findings are supported by the record and without legal error.”

Commonwealth v. Wojtaszek, 951 A.2d 1169, 1170 (Pa.Super. 2008)

(quotation marks and quotation omitted).

      Further,   inasmuch    as   Appellant’s   claims   present   allegations   of

ineffective assistance of his trial counsel, we apply the following well-

established legal principles:




                                      -4-
J-A26045-20


            In order to be eligible for PCRA relief, the petitioner must
      prove by a preponderance of the evidence that his conviction or
      sentence resulted from one or more of the enumerated
      circumstances found in Section 9543(a)(2), which includes the
      ineffective assistance of counsel. 42 Pa.C.S.[A.] § 9543(a)(2)(i).
             It is well-established that counsel is presumed effective, and
      to rebut that presumption, the PCRA petitioner must demonstrate
      that counsel’s performance was deficient and that such deficiency
      prejudiced him. To prevail on an ineffectiveness claim, the
      petitioner has the burden to prove that (1) the underlying
      substantive claim has arguable merit; (2) counsel whose
      effectiveness is being challenged did not have a reasonable basis
      for his or her actions or failure to act; and (3) the petitioner
      suffered prejudice as a result of counsel’s deficient performance.
      The failure to satisfy any one of the prongs will cause the entire
      claim to fail.

Commonwealth v. Benner, 147 A.3d 915, 919–20 (Pa.Super. 2016)

(quotation marks, quotations, and citations omitted).

            We need not analyze the prongs of an ineffectiveness claim
      in any particular order. Rather, we may discuss first any prong
      that an appellant cannot satisfy under the prevailing law and the
      applicable facts and circumstances of the case. [C]ounsel cannot
      be deemed ineffective for failing to raise a meritless claim.

Commonwealth v. Johnson, 635 Pa. 665, 139 A.3d 1257, 1272 (2016)

(citations omitted). See Commonwealth v. Daniels, 600 Pa. 1, 963 A.2d

409, 419 (2009) (“A failure to satisfy any prong of the ineffectiveness test

requires rejection of the claim of ineffectiveness.”).

      Further,

             To demonstrate prejudice, the petitioner must show that
      there is a reasonable probability that, but for counsel’s
      unprofessional errors, the result of the proceedings would have
      been different. [A] reasonable probability is a probability that is
      sufficient to undermine confidence in the outcome of the
      proceeding.


                                      -5-
J-A26045-20


Commonwealth v. Spotz, 624 Pa. 4, 84 A.3d 294, 311-12 (2014) (citations,

quotation marks, and quotations omitted).

      In his first claim, Appellant contends trial counsel was ineffective in

failing to object properly to an erroneous jury instruction regarding the

Commonwealth’s burden of proving guilt, as well as to the supplemental

instruction given by the trial court.

      During its charge to the jury, it is undisputed that the trial court initially

misread a sentence in the instruction pertaining to the Commonwealth’s

burden of proving Appellant’s guilt beyond a reasonable doubt. Relevantly,

the trial court stated the following:

            Now a fundamental principle of our system of criminal law
      is that a Defendant is presumed to be innocent. The mere fact
      that a Defendant is arrested and is accused of a crime is not any
      evidence against him. Furthermore, a Defendant is presumed
      innocent throughout the trial and unless and until you conclude,
      based on a careful and impartial consideration of the evidence,
      that the Commonwealth has proven him guilty beyond a
      reasonable doubt.
            It is not a Defendant’s burden to prove that he is not guilty.
      Instead, it is the Commonwealth that always has the burden of
      proving each and every element of the crime charged and that the
      Defendant is guilty of that crime beyond a reasonable doubt. The
      person accused of a crime is not required to present evidence or
      to prove anything in his own defense.
            If the Commonwealth’s evidence fails to meet its burden,
      then your verdict must be not guilty; on the other hand, if the
      Commonwealth’s evidence does not prove beyond a
      reasonable doubt that the Defendant is guilty, then your
      verdict should be guilty.
          Although the Commonwealth has the burden of proving that
      the Defendant is guilty, this does not mean that the
      Commonwealth must prove its case beyond all doubt and to a


                                        -6-
J-A26045-20


        mathematical certainty nor must it demonstrate the complete
        impossibility of innocence.
                                     ***
             So to summarize: You may not find the Defendant guilty
        based on a mere suspicion of guilt. The Commonwealth has the
        burden of proving the Defendant guilty beyond a reasonable
        doubt. If it meets that burden, then the Defendant is no longer
        presumed innocent and you should find him guilty; on the other
        hand, if the Commonwealth does not meet its burden, then you
        must find him not guilty.

N.T., 8/17/15, at 152-53 (bold added).

        In response to the bolded sentence, trial counsel objected at the

conclusion of the trial court’s instruction as follows:

        [TRIAL COUNSEL]: Judge,…when you started talking about the
        weight of the evidence, et cetera, et cetera, I honestly think you
        got it backward. I think you said if they are not convinced beyond
        a reasonable doubt and the DA didn’t prove it, then the verdict
        must be guilty. I actually think you said that. I think you got it
        backward.
        [ADA]: Is it more productive to highlight it?
        THE COURT: If they are not convinced beyond a reasonable
        doubt, then they must find the Defendant not guilty.
        [TRIAL COUNSEL]: All right.
        THE COURT: If they are convinced beyond a reasonable doubt,
        then they should find him guilty.
        [TRIAL COUNSEL]: That’s fine.
        THE COURT: I will do that.

Id. at 179-80 (bold in original).

        The trial court then gave the following supplemental instruction to the

jury:

        THE COURT: Ladies and gentlemen, I want to reiterate. If the
        Commonwealth has not proven each and every element of the

                                       -7-
J-A26045-20


      crimes charged beyond a reasonable doubt, you must find the
      Defendant not guilty. If, on the other hand, the Commonwealth
      has proved each and every element beyond a reasonable doubt,
      then you should find the Defendant guilty.

Id. at 180-81 (bold in original).

      Appellant contends the trial court’s supplemental jury instruction did not

“cure” the error contained in the initial instruction.     In this vein, Appellant

contends the trial court caused confusion by indicating it was “reiterating” the

Commonwealth’s burden when, in fact, the trial court should have

“repudiated” the initial erroneous instruction regarding the Commonwealth’s

burden. Accordingly, Appellant avers trial counsel was ineffective in failing to

request that the trial court specifically repudiate its initial misstated instruction

and/or in failing to object to the trial court’s supplemental instruction. We

conclude Appellant is not entitled to relief on this claim.

            The scope of appellate review of a jury charge for reversible
      and prejudicial error requires that the charge be evaluated and
      considered as a whole. The general effect of the jury charge
      controls because error will not be predicated upon isolated
      excerpts from the charge. Further, a trial court’s deviation from
      the express language of the statutory instruction or a technical
      inaccuracy in the jury instruction which nevertheless adequately,
      accurately, and clearly expresses the law to the jury will not
      mandate reversal.

Commonwealth v. Trill, 543 A.2d 1106, 1114 (Pa.Super. 1988) (citations

omitted).

      Here, there is no dispute the trial court erroneously added the word

“not” to a sentence in the excerpt of the instruction bolded supra.

Furthermore, there is no dispute trial counsel properly brought the

                                        -8-
J-A26045-20


misstatement to the trial court’s attention and ensured the trial court

emphasized the proper burden of proof in a supplemental instruction.

      Viewing the charge as a whole, and considering the trial court repeated

the instruction on the Commonwealth’s burden of proof correctly to the jury

numerous other times throughout the charge, we find no prejudicial error.

See Trill, 543 A.2d at 1114 (“It would be fatuous to require a trial judge to

perform…a lengthy charge flawlessly on each attempt.”). Moreover, the trial

court had broad discretion in phrasing the supplemental instruction, so long

as the law was clearly, adequately, and accurately presented to the jury.

Commonwealth v. Gibson, 553 Pa. 648, 720 A.2d 473 (1998). We conclude

such occurred in this case, and therefore, Appellant is not entitled to relief on

his claim of ineffective assistance of trial counsel.

      In his next claim, Appellant contends trial counsel was ineffective in

failing to object to various instances of prosecutorial misconduct that occurred

during the prosecutor’s opening and closing statements.

             Before elaborating on the specifics of Appellant’s claim, we
      recognize that a claim of ineffective assistance grounded in trial
      counsel’s failure to object to a prosecutor’s conduct may succeed
      when the petitioner demonstrates that the prosecutor’s actions
      violated a constitutionally or statutorily protected right, such as
      the Fifth Amendment privilege against compulsory self-
      incrimination or the Sixth Amendment right to a fair trial, or a
      constitutional interest such as due process. To constitute a due
      process violation, the prosecutorial misconduct must be of
      sufficient significance to result in the denial of the defendant’s
      right to a fair trial. The touchstone is fairness of the trial, not the
      culpability of the prosecutor. Finally, [n]ot every intemperate or
      improper remark mandates the granting                   of a new
      trial;…[r]eversible error occurs only when the unavoidable effect

                                       -9-
J-A26045-20


      of the challenged comments would prejudice the jurors and form
      in their minds a fixed bias and hostility toward the defendant such
      that the jurors could not weigh the evidence and render a true
      verdict.

Commonwealth v. Koehler, 614 Pa. 159, 36 A.3d 121, 144 (2012)

(citations, quotation marks, and quotations omitted).

      Further, it is well-settled that a prosecutor has reasonable latitude

during his opening and closing arguments to advocate his case, comment on

the evidence and appropriate inferences to be drawn therefrom, respond to

arguments of opposing counsel, and fairly present the Commonwealth’s

version of the evidence to the jury with oratorical flair. See Commonwealth

v. Hanible, 612 Pa. 183, 30 A.3d 426, 465 (2011); Commonwealth v.

Kennedy, 598 Pa. 621, 959 A.2d 916 (2008).           Moreover, the court must

evaluate a prosecutor’s challenged statement in the context in which it was

made. See Hanible, supra.

      In an effort to demonstrate the arguable merit of the ineffectiveness

claim as it relates to trial counsel’s failure to object to alleged prosecutorial

misconduct that occurred during opening statements, Appellant initially points

to the following excerpts from the prosecutor’s opening statement:

            Let me go back to what I just said. This is not a murder
      mystery. It is not a whodunit. You will watch him at that bar for
      approximately fifty minutes before the murder, wearing his tan
      hooded jacket and blue jeans and you are actually going to view
      the individual, this Defendant, shoot and kill another human being
      on tape and his friends, you will see on the video too, because
      when homicide detectives did their investigation and realized that
      the tape was there, it allowed them to identify the killer but, more
      importantly, his friends who were there, who saw it and we

                                     - 10 -
J-A26045-20


     brought them to Homicide and outside of his presence
     when the Defendant, their friend, wasn’t there, they told
     us who did it and they told us what happened and they gave
     us statements. They signed the statements, reviewed them and
     said Louis did it[.]
                                 ***
           I ask that you use your common sense. Each one of you
     has a lifetime of experience to draw from. Each one of you comes
     from somewhere different. That body of knowledge that you
     accumulate during the course of your life is your common sense.
     Don’t check it at that door just because this is a formal courtroom
     and you are not used to sitting as jurors because when we bring
     these witnesses into this courtroom, his friends, his people,
     and we force them reluctantly to sit in this chair and talk
     about a murder, what do you think they are going to do?
     What would you expect them to do? Maybe a sudden case
     of amnesia. I don’t remember. I don’t know what you are
     talking about.      I wasn’t there.        I never said that to
     detectives. I don’t know him but your common sense, as
     you watch these witnesses sit here and you learn of their
     allegiances to this Defendant, will tell you everything you
     need to know when you evaluate their credibility and how
     they behave in court because they aren’t my friends. These
     are his. (Indicating).

N.T., 8/11/15, at 42-43, 44-5 (bold added).

     Appellant contends the statements bolded in the first paragraph of the

excerpt above constituted prosecutorial misconduct since the prosecutor

improperly assured “the jury that the police and [the prosecutor] were on the

same side[,]” thus improperly vouching for the credibility of the police, who

investigated the murder.   Moreover, Appellant contends bolded portions in

both paragraphs pertaining to the prosecutor’s characterization of the

eyewitnesses as Appellant’s “friends” was not supported by the evidence, and

therefore, the prosecutor committed misconduct in making these statements.


                                   - 11 -
J-A26045-20


     In rejecting Appellant’s claim, the PCRA court relevantly indicated:

           [Appellant] alleges that this was a blatant attempt to align
     the prosecutor’s office with the investigating police and thereby
     vouch for the credibility of the police investigation and testimony.
     Such a limited interpretation is not warranted. ‘Us’ clearly
     referred to everyone who was evaluating the testimony
     presented: the jurors, the court[,] as well as the attorneys….The
     context was clear when the statement was [made]—that anyone
     looking at the evidence presented would see that the witnesses’
     testimony would show that the defendant was the murderer.
     Clearly such argument was warranted and did not prejudice the
     jury.
            Appellant further complains that calling the witnesses
     ‘friends of the defendant’ was improper as that was a fact not in
     evidence. The record clearly shows that this was a reasonable
     inference and the prosecutor committed no misconduct by stating
     such.
            [For instance,] Tyreeke Smith testified that he had a friendly
     relationship with the defendant although he and the decedent
     were closer. In his interview with the police[,] he was asked why
     he didn’t tell the police what he had seen, [and] he responded he
     was scared and he “just got out of the car with Louie. Me and him
     really not close like me and [Windley] was but still I be with Louie.”
     (N.T. 8/12/15, p. 26). Reginald Green testified at trial “Yeah. I
     know him….My friend Lou.” (N.T. 8/12/15, p. 101).
            [In any event], [defense counsel] in his opening statement
     clarified his position:
           No matter how many times [the prosecutor] says the
           fact that these witnesses are his are my client’s
           friends, or his boys, or whatever, that’s not evidence
           that they are my client’s friends. These are not my
           client’s friends at all. The fact that they were at the
           same bar that night and they may know of my client
           does not make them his boys or his friends. In fact,
           they have said that they were the friends of the victim,
           not my client.       So, again, it is not what [the
           prosecutor] says. It is what you hear from that
           witness stand. (N.T. 8/11/15, p. 50).

PCRA Court Opinion, filed 7/2/2020, at 12-13.



                                    - 12 -
J-A26045-20


      Accordingly, the PCRA court concluded Appellant was not entitled to

relief on his ineffective assistance of trial counsel claim. We agree with the

PCRA court’s sound reasoning. See Johnson, supra. When read in context,

the prosecutor’s comments did not constitute improper vouching for the

credibility   of   the   police,   but   were     comments   fairly   presenting   the

Commonwealth’s version of the evidence with oratorical flair.               Hanible,

supra. Further, the prosecutor’s statements were supported by the evidence

and the appropriate inferences to be drawn therefrom. Id. Thus, Appellant

is not entitled to relief on his ineffective assistance of counsel claim.

      Appellant next points to the following excerpt from the prosecutor’s

closing statement, which the prosecutor made immediately after playing the

videotape of the murder:

           There is nobody else there at that moment in time but the
      dude that we stipulated is Louie and Daquan Windley and then,
      and then we talk about the evidence that’s there, we all heard
      about semi-automatic weapons. What do they do when you shoot
      one? It drops a fired cartridge casing rightward and rearward.
            Yes, I called police officers and sometimes police
      officers take things loosely and arbitrarily draw lines like
      that. That is not what we do when we are dealing with life.
      We do it exactly, exactly. So when officers come in here
      and they make a mistake because they are human, yes,
      because I wanted exact, I said, Officer Taggart, do me a
      favor. Go out there and I know it is a lot to ask of you. I
      will owe you a lot later. You will be on your hands and
      knees at 15th and Huntingdon in the middle of the day,
      looking at a piece of paper. Get it right, please. Get it right.
            Any doubt? Red to red. What’s above it? Yellow to yellow.
      What’s below it? Yellow to yellow, red, white, red, white, pebble,
      this weird double pebble, double pebble. It is like a fingerprint
      that’s out there in this random distribution of pebbles into the

                                         - 13 -
J-A26045-20


      sidewalk and, yes, they got it right, at least as it relates to this
      fired cartridge casing, and where is it? Well, where would you
      expect it to be? One, two, the red band and building. (Indicating).
              Take me back to that video at 19:54.
             Let’s see where Louis was standing as to the evidence he
      left behind.
                                    ***
             What you see here, it is a red building. It is the abandoned
      building that we are talking about here. When he fired and those
      people reacted, where is he? What is he standing in front of, and
      what is he shooting, and what does that leave behind? Fired
      cartridge casings.
           We don’t do things arbitrarily like this. We do things
      exactly and they are exactly where you would expect them to be.

N.T., 8/17/15, at 134-36 (bold added).

      Appellant contends the statements bolded in the excerpt above

constituted    prosecutorial   misconduct   since   the   prosecutor   improperly

suggested the police and the prosecutor are aligned, thus improperly vouching

for the credibility of the police, who gathered the ballistics evidence.

Specifically, he contends the prosecutor improperly vouched for the credibility

of the police’s testimony and evidence regarding the location of the fired

cartridge casings.

      In rejecting Appellant’s claim, the PCRA court relevantly stated:

            A review of the entire transcript clearly shows that the
      prosecutor’s remarks were a fair response to the arguments
      presented by the defense.       Trial counsel had attacked the
      investigation by the police, strenuously arguing they failed to
      prepare complete diagrams or pictures with the correct context
      and that crime scene officers had gone out to the crime scene the
      weekend prior to trial, attempting to fix their failure. (N.T.
      8/17/15, pp. 99-109).       The Commonwealth addressed trial


                                     - 14 -
J-A26045-20


      counsel’s attacks, acknowledged the deficiencies[,] and explained
      what supplemental work was performed by crime scene unit
      officers. The prosecution’s statements were not improper, were
      made to combat the tirade against the officers in this case by the
      defense in his closing, were minimal[,] and clearly were not such
      as to unavoidably deny the defendant a fair trial.

PCRA Court Opinion, filed 7/2/2020, at 14.

      We agree with the PCRA court’s sound reasoning.                The prosecutor’s

remarks were supported by the record and fairly responded to arguments

made by defense counsel. See Hanible, supra. In this vein, we note Officer

John Taggart testified that, during trial, the prosecutor directed him to return

to the scene of the murder in order to clarify precisely where the fired cartridge

casings were located.     N.T., 8/17/15, at 16-29.        Thereafter, in his closing

argument, defense counsel attacked the reliability of the crime scene

investigation based, in part, on the delay and Officer Taggart’s testimony.

See N.T., 8/17/15, at 99-101. Accordingly, we agree with the PCRA court

that trial counsel was not ineffective in failing to object to this portion of the

prosecutor’s closing statement.          Johnson, supra, 139 A.3d at 1272

(“[C]ounsel cannot be deemed ineffective for failing to raise a meritless

claim.”).

      Finally, to the extent Appellant contends the PCRA court erred in

dismissing his petition without an evidentiary hearing, we note that it is well-

settled that “[t]here is no absolute right to an evidentiary hearing on a PCRA

petition, and if the PCRA court can determine from the record that no genuine

issues   of   material   fact   exist,   then     a   hearing   is   not   necessary.”

                                         - 15 -
J-A26045-20


Commonwealth v. Jones, 942 A.2d 903, 906 (Pa.Super. 2008). In the case

sub judice, the PCRA court properly concluded that Appellant did not raise a

genuine issue of material fact, and there is no legitimate purpose that would

be served by further proceedings. Accordingly, the PCRA court did not abuse

its discretion in failing to hold a hearing. See id.

      For all of the foregoing reasons, we affirm the PCRA court’s dismissal of

Appellant’s first PCRA petition.

      Affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/9/20




                                     - 16 -